FILED

UNITED STATES DISTRICT COURT DEC - 9 2015

FOR THE DISTRICT OF COLUMBIA (Jerk, u.s_ District and

 

) Bankruptcy Courts
MICHAEL SHENEMAN, )
Plaintiff, i

V. i Civil Action No. 15-1785 (UNA)
UNITED STATES OF AMERICA, )
Defendants. i
)
MEMORANDUM OPINION

This matter is before the Court on the plaintiff 5 application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

The plaintiff alleges that he has been “wrongfully convicted . . . for alleged wire fraud by
means of selling homes,” Compl. at 1, in the United States District Court for the Northern
District of Indiana, see id. at 4, due to the prosecutor’s misconduct and violations of 18 U.S.C.
§§ 1001, 1512, 1513 and 1519, see generally id. at 2-3. In this way, plaintiff asserts, the
government violated his constitutional right to a fair trial, causing him to “los[e] his home,
business, liberty and freedom.” Id. at 3. He brings this action under the Federal Tort Claims Act
(“FTCA”), see id. at 1, and demands damages of $10 million, id. at 4.

“It is axiomatic that the United States may not be sued without its consent and that the
existence of consent is a prerequisite for jurisdiction.” United States v. Mitchell, 463 US. 206,
212 (1983). “Absent a waiver, sovereign immunity shields the Federal Government and its
agencies from suit.” FDIC v. Meyer, 510 US. 471, 475 (1994). The FTCA is one example of an
express waiver of sovereign immunity, allowing the United States to be held liable “in the same

manner and to the same extent as a private individual under like circumstances,” 28 U.S.C. §

 

1346(b)(1), but the FTCA does not expose the United States to liability for the commission of all
torts, see, e. g., Richards v. United States, 369 U.S. 1, 6 (1962). And here, the Court lacks subject
matter jurisdiction over the plaintiff s tort claims because “the United States simply has not
rendered itself liable under [the FTCA] for constitutional tort claims.” Meyer, 510 US. at 478.

Insofar as the plaintiff brings this action as an attack on his criminal conviction and
sentence, this is not a subject over which the Court has jurisdiction. See, e. g., Burnell v. Oﬂice of
the Attorney General oftlze United States, No. 1:14-cv-02206, 2014 WL 7411036, at *l (D.D.C.
Dec. 30, 2014) (dismissing plaintiff’ s “challenge to his criminal sentence in the guise of a civil
rights complaint”), appeal ﬁled, No. 15-5027 (DC. Cir. Jan. 29, 2015). To the extent a remedy
is available to the plaintiff, his claim must be addressed to the sentencing court in a motion under
28 U.S.C. § 2255. See Taylor v. US. Bd. ofParole, 194 F.2d 882, 883 (DC. Cir. 1952) (stating
that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for challenging the
constitutionality of a statute under which a defendant is convicted); Ojo v. Immigration &
Naturalization Serv., 106 F.3d 680, 683 (5th Cir. 1997) (explaining that the sentencing court is
the only court with jurisdiction to hear a defendant’s complaint regarding errors that occurred
before or during sentencing).

Lastly, because there is no private right of action under 18 U.S.C. §§ 1001, 1512, 1513
and 1519, these claims, see Compl. at 2-3, too, will be dismissed. See Peavey v. Holder, 657 F.
Supp. 2d 180, 190-91 (D.D.C. 2009), aff’d, No. 09-5389, 2010 WL 3155823, at *1 (DC. Cir.

Aug 9, 2010) (per curiam).

The complaint will be dismissed, and an Order is issued separately.

  

DATE: M arr] w/S’

 

Uni ed States District Judge